United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   _____________

                                   No. 98-2002EM
                                   _____________

International Association of Machinists *
and Aerospace Workers, AFL-CIO,         *
                                        *
                   Appellee,            * Appeal from the United States
                                        * District Court for the Eastern
       v.                               * District of Missouri.
                                        *
Trans World Airlines, Inc.,             *      [UNPUBLISHED]
                                        *
                   Appellant.           *
                                 _____________

                            Submitted: December 17, 1998
                                Filed: December 24, 1998
                                 _____________

Before FAGG, HEANEY, and WOLLMAN, Circuit Judges.
                          _____________

PER CURIAM.

        Trans World Airlines, Inc. (TWA) raises a variety of contentions related to the
district court's confirmation and enforcement of the decisions and award of a System
Board of Adjustment deemed adverse to TWA. Having reviewed the record in the
context of TWA's contentions, we conclude that no error of law appears in the district
court's rulings and that an extended discussion is unnecessary. We thus affirm for the
reasons stated in the district court's rulings. See 8th Cir. R. 47B.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-